DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks AFTER FINAL, filed 14 Dec 2021, in which claims 1-10 are canceled and new claims 11-16 are added. 
	The amendment AFTER FINAL will be entered because it is deemed to place the application in condition for allowance.

This application is the national stage entry of PCT/IB2018/053220, filed 09 May 2018; and claims benefit of foreign priority document INDIA 201721016263, filed 09 May 2017; this foreign priority document is in English.

Claims 11-16 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 14 Dec 2021, with respect that claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as claim 2 is canceled.  
withdrawn. 

Applicant’s Amendment, filed 14 Dec 2021, with respect that claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Magid et al. (WO 2009/035969 A1, published 15 Mar 2009, provided by Applicant in IDS mailed 07 Nov 2019) in view of Ellsworth et al. (WO 03/099836 A1, published 04 Dec 2003, provided by Applicant in IDS mailed 07 Nov 2019) has been fully considered and is persuasive, as claims 1-10 are canceled. 
This rejection has been withdrawn. 

With regard to new claims 11-16, the closest prior art is Abdel-Magid et al. (WO 2009/035969 A1, published 15 Mar 2009, provided by Applicant in IDS mailed 07 Nov 2019) in view of Ellsworth et al. (WO 03/099836 A1, published 04 Dec 2003, provided by Applicant in IDS mailed 07 Nov 2019).
The teachings of Abdel-Magid et al. in view of Ellsworth et al. are detailed in the Office Action mailed 14 Sep 2021. 
Applicant's remarks, filed 14 Dec 2021, have been fully considered and are persuasive regarding the amended claims. The closest prior art does not teach or fairly suggest the instant invention as claimed including those advantageous properties resulting from the process as claimed, and the specification provide evidence of such advantageous properties commensurate in scope with the claimed invention. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623